[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
By writ, summons and complaint, dated February 3, 1992, the plaintiff Lawrence Dennis O'Shea, instituted this action seeking to dissolve his marriage to the plaintiff, Luz Elena O'Shea. The defendant filed her answer and cross-complaint, dated May 7, 1992.
After a full hearing on the merits, both parties present and represented by counsel, based on a preponderance of the credible, relevant and legally admissible evidence the CT Page 309 court finds, concludes and rules as follows.
The plaintiff and the defendant, whose maiden name was Luz Eleana Gomez, intermarried on September 2, 1990 at Burbank, California.
The plaintiff has resided in this state for more than one year preceding the filing of this action.
There are no minor children issue of this marriage and no other children have been born to the defendant since the date of the marriage. No party is receiving aid from any governmental agency.
The marriage of the parties has broken down irretrievably without hope of reconciliation.
This is a marriage of a relatively short duration, the complaint having been filed some 15 months from the wedding date.
The principal fault for the breakdown of this marriage lies with the plaintiff whose drinking resulted in his abusive and demeaning behavior toward the defendant. After drinking to the point of intoxication, the plaintiff would resort to berating the defendant by declaring that she had nothing and would have amounted to nothing except for his beneficence.
In addition to the court's attribution of fault to the plaintiff, the court guided by the mandates of General Statutes Sec. 46b-81 and Sec. 46b-82 and in the exercise of its discretion, fairly and equitably, awards and rules as follows.
Considering the relatively short term marriage of the parties and giving consideration to the monetary contributions of the defendant to the marriage any alimony award should be of limited duration for the purpose of reimbursing the defendant for her contributions to the marriage and allowing her rehabilitation time.
Accordingly, commencing Friday, January 29, 1993, the plaintiff shall pay to the defendant the sum of $100.00 per week for a period of 2 years or 104 weeks for a total of CT Page 310 $10,400. Such weekly payment shall be non modifiable as to amount or time. The plaintiff shall also pay to the defendant, within 60 days of this order, the sum of $2,000.00 towards the defendant's counsel fees.
Accordingly, judgment may enter for the defendant on the plaintiff's complaint, and for the defendant, with costs, against the plaintiff on her counterclaim, dissolving the marriage of the parties, incorporating therein the financial awards of the court and restoring to the defendant her maiden name, Luz Elena Gomez.
SPALLONE STATE TRIAL REFEREE
Judgment Entered in Accordance with Foregoing Memorandum of Decision.
Michael Kokoszka, Chief Clerk